MEMORANDUM *
William Mark McKnight (“McKnight”) appeals the district court judgment in favor of Delegario Lemos-Mendoza (“Mendoza”) on a legal malpractice action.
On May 22, 1996, Mendoza filed a malpractice action against McKnight. On December 18,1996, McKnight filed a Chapter 7 bankruptcy petition. Upon learning of the bankruptcy filing, the district court dismissed the malpractice case pursuant to the automatic stay provisions set forth in 11 U.S.C. § 362(a).
In March 1997, Mendoza informed the district court that no record of a bankruptcy petition filed by McKnight existed. In light of this information, the district court re-opened the malpractice action, and entered judgment against McKnight on December 18,1998.
Mendoza’s information to the court was erroneous. In fact, McKnight’s bankruptcy was pending, and terminated in April 1997, with a discharge of all pre-petition debts.
Because McKnight’s bankruptcy was pending, re-opening the malpractice action violated the automatic stay provisions of the Bankruptcy Code. See In re Pettit, 217 F.3d 1072, 1077 (9th Cir.2000); see also In re Dunbar, 245 F.3d 1058, 2001 WL 322158 at *4 (9th Cir. April 4, 2001). Entry of judgment against McKnight violated the discharge provisions of the Bankruptcy Code. See 11 U.S.C. § 727(b); see also In re Pavelich, 229 B.R. 777, 781 (B.A.P., 9th Cir.1999). This is true in a “no asset” case such as McKnight’s, even if the malpractice case was not listed as a debt in the filed schedules. See In re Beezley, 994 F.2d 1433, 1436 (9th Cir.1993) (O’Scannlain, J., concurring).
Accordingly, the judgment of the district court is VACATED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.